 



EXHIBIT 10.4

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

DATED AS OF JUNE 10, 2005

BY

SPANISH BROADCASTING SYSTEM, INC.

AND CERTAIN OF ITS SUBSIDIARIES,

AS GRANTORS,

IN FAVOR OF

LEHMAN COMMERCIAL PAPER INC.,

AS ADMINISTRATIVE AGENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1.  
DEFINITIONS
    1     1.01.    
Definition of Terms Used Herein Generally
    1     1.02.    
Definition of Certain Terms Used Herein
    1     1.03.    
Rules of Interpretation
    8   SECTION 2.  
GUARANTEE
    8     2.01.    
Guarantee
    8     2.02.    
Right of Contribution
    9     2.03.    
Subrogation
    9     2.04.    
Amendments, etc. with respect to the Borrower Obligations
    9     2.05.    
Guarantee Absolute and Unconditional
    10     2.06.    
Reinstatement
    11     2.07.    
Payments
    11   SECTION 3.  
GRANT OF SECURITY INTEREST
    11   SECTION 4.  
AUTHORIZATION TO FILE FINANCING STATEMENTS
    12   SECTION 5.  
RELATION TO OTHER SECURITY DOCUMENTS
    13     5.01.    
Patent and Trademark Security Agreement Supplements
    13     5.02.    
Copyright Security Agreement Supplement
    13   SECTION 6.  
REPRESENTATIONS AND WARRANTIES
    13     6.01.    
Grantors’ Legal Status
    13     6.02.    
Grantors’ Legal Names
    13     6.03.    
Grantors’ Locations
    13     6.04.    
Representations in the Credit Agreement
    14     6.05.    
Title to Collateral
    14     6.06.    
Nature of Collateral
    14     6.07.    
Validity of Security Interest
    15     6.08.    
Perfection Certificate, Intellectual Property Filings
    15     6.09.    
Investment Property
    15     6.10.    
Receivables
    16   SECTION 7.  
COVENANTS
    16     7.01.    
Locations
    16     7.02.    
Covenants in Credit Agreement
    16     7.03.    
Promissory Notes and Tangible Chattel Paper
    16     7.04.    
Investment Property
    16     7.05.    
Collateral in the Possession of a Bailee
    19     7.06.    
Electronic Chattel Paper and Transferable Records
    19     7.07.    
Letter-of-Credit Rights
    19     7.08.    
Commercial Tort Claims
    19     7.09.    
Intellectual Property
    20  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   SECTION 8.  
COLLATERAL PROTECTION EXPENSES; PRESERVATION OF COLLATERAL
    22     8.01.    
Expenses Incurred by the Administrative Agent
    22     8.02.    
Administrative Agent’s Obligations and Duties
    22     8.03.    
Duties as to Pledged Securities
    23     8.04.    
Use of Collateral
    24   SECTION 9.  
SECURITIES AND DEPOSITS
    24   SECTION 10.  
NOTIFICATION TO ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL
    25   SECTION 11.  
POWER OF ATTORNEY
    25     11.01.    
Appointment and Powers of Administrative Agent
    25     11.02.    
Failure of Grantor to Perform
    27     11.03.    
Expenses of Attorney-in-Fact
    27     11.04.    
Ratification by Grantor
    27     11.05.    
No Duty on Secured Party
    27   SECTION 12.  
REMEDIES
    27     12.01.    
Default
    27     12.02.    
Remedies Upon Default
    27     12.03.    
Grant of License to Use Intellectual Property
    29     12.04.    
Waivers by Grantors
    29     12.05.    
Application of Proceeds
    30     12.06.    
Surplus, Deficiency
    30     12.07.    
Information Related to the Collateral
    30     12.08.    
Sale Exempt from Registration
    31     12.09.    
Rights and Remedies Cumulative
    31     12.10.    
No Direct Enforcement by Secured Parties
    31   SECTION 13.  
STANDARDS FOR EXERCISING REMEDIES
    31     13.01.    
Commercially Reasonable Manner
    31     13.02.    
Standard of Care
    32   SECTION 14.  
WAIVERS BY GRANTOR; OBLIGATIONS ABSOLUTE
    32     14.01.    
Specific Waivers
    32     14.02.    
Obligations Absolute
    32   SECTION 15.  
MARSHALLING
    33   SECTION 16.  
INTEREST
    33   SECTION 17.  
REINSTATEMENT
    33   SECTION 18.  
MISCELLANEOUS
    33  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     18.01.    
Notices
    33     18.02.    
GOVERNING LAW, CONSENT TO JURISDICTION
    34     18.03.    
WAIVER OF JURY TRIAL, ETC
    34     18.04.    
Counterparts
    34     18.05.    
Headings
    34     18.06.    
No Strict Construction
    34     18.07.    
Severability
    34     18.08.    
Survival of Agreement
    35     18.09.    
Fees and Expenses, Indemnification
    35     18.10.    
Binding Effect; Several Agreement
    35     18.11.    
Waivers; Amendment
    36     18.12.    
Set-Off
    36     18.13.    
Integration
    36     18.14.    
Acknowledgments
    37     18.15.    
Additional Grantors and Guarantors
    37     18.16.    
Releases
    37     18.17.    
Intercompany Debt
    38     18.18.    
FCC Matters
    38     18.19.    
Intercreditor Agreement
    38  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

      A  
Perfection Certificate
B  
Form of Copyright Security Agreement Supplement
C  
Form of Patent Security Agreement Supplement
D  
Form of Trademark Security Agreement Supplement

ANNEXES

      I  
Form of Assumption Agreement

-iv-



--------------------------------------------------------------------------------



 



     SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 10, 2005,
by each of the signatories hereto identified on the signature pages hereto as a
grantor (together with any other entity that may become a party hereto as
provided herein, each a “Grantor” and collectively, jointly and severally, the
“Grantors”) in favor of Lehman Commercial Paper Inc. as Administrative Agent (in
such capacity, the “Administrative Agent”) for (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Second
Lien Term Loan Agreement, dated as of June 10, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spanish
Broadcasting System, Inc., a Delaware corporation (the “Borrower”), the Lenders,
the Lead Arranger, the Arrangers, the Syndication Agent, the Documentation Agent
and the Administrative Agent and (ii) the other Secured Parties (as hereinafter
defined).

W I T N E S S E T H :

     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and
conditions set forth therein;

     WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

     WHEREAS, the proceeds of the extension of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

     WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of extensions of credit under the Credit Agreement; and

     WHEREAS, it is a condition precedent to the obligations of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent.

     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     Section 1. Definitions.

          1.01. Definition of Terms Used Herein Generally. Except as otherwise
provided herein, all capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement. Except as specifically provided
herein, all terms used herein and defined in the NYUCC (as defined below) shall
have the same definitions herein as specified therein as of the date hereof;
provided, however, that if a term is defined in Article 9 of the NYUCC
differently than in another Article of the NYUCC, the term has the meaning
specified in Article 9 of the NYUCC as of the date hereof.

          1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 



--------------------------------------------------------------------------------



 



               “After-Acquired Intellectual Property”: as defined in
Section 7.09.

               “Agreement”: this Second Lien Guarantee and Collateral Agreement,
as the same may be amended, supplemented, replaced or otherwise modified from
time to time.

               “Arrangers”: Lehman Brothers Inc., Merrill Lynch, Pierce, Fenner
& Smith, Incorporated, and Wachovia Capital Markets, LLC.

               “Borrower Obligations”: the collective reference to the
Obligations (as defined in the Credit Agreement).

               “Collateral”: as defined in Section 3.

               “Control Agreements”: as defined in Section 7.07.

               “Copyright License”: any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that the Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

               “Copyright Office”: the United States Copyright Office.

               “Copyrights”: (i) all copyrights, whether or not the underlying
works of authorship have been published, and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 7(b) to the Perfection Certificate, (ii) the rights to
print, publish and distribute any of the foregoing, (iii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Copyright Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

               “Copyright Security Agreement Supplement”: a supplement to this
Agreement, executed by one or more Grantors in favor of the Secured Party,
substantially in the form of Exhibit B hereto.

               “Disposition”: with respect to any Property, the sale, lease
(other than an operating lease entered into in the ordinary course of business),
conveyance or other disposition of any assets or rights (including, without
limitation, by way of a sale and leaseback), excluding sales of services and
goods in the ordinary course of business consistent with past practices, but not
including the issuance of Capital Stock by the Borrower; and the terms “Dispose”
and “Disposed of” shall have correlative meanings.

-2-



--------------------------------------------------------------------------------



 



               “Event”: as defined in Section 8.03 hereof.

               “Excluded Assets”: collectively, (a) FCC Licenses, but only if
and to the extent that, and only for as long as, the grant of a security
interest therein is prohibited (notwithstanding the intention of the holder to
grant such security interest to the fullest extent lawful) under the laws of the
United States of America; provided, that notwithstanding the foregoing but
subject to clause (e) below, all Proceeds of a Disposition by a Grantor of an
FCC License shall not constitute an Excluded Asset, (b) any General Intangible
to the extent that (i) the terms of the agreement between the applicable Grantor
and the account debtor or other contract party with respect to such General
Intangible prohibits, restricts or requires the consent of the account debtor
to, the assignment or transfer of, or creation, attachment or perfection of a
security interest in, such General Intangible, or provides that the assignment
or transfer or creation, attachment or perfection of such security interest may
give rise to a default, breach, right of recoupment, claim, defense,
termination, right of termination or remedy and (ii) such terms are effective
under Sections 9-406, 9-407 or 9-408 of the NYUCC, (c) Excluded Foreign
Subsidiary Voting Stock excluded from the definition of Pledged Stock, (d) any
property that is subject to a Lien permitted under Section 7.3 of the Credit
Agreement pursuant to documents that prohibit the applicable Grantor from
granting other liens in such property, and (e) any property to the extent that
such grant of a security interest is prohibited by any Requirements of Law of a
Governmental Authority or requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law (after the exercise of
commercially reasonable efforts by the applicable Grantor to obtain such
consent), except to the extent that such Requirement of Law providing for such
prohibition is ineffective under applicable law.

               “Excluded Foreign Subsidiary Voting Stock”: the voting Capital
Stock of any Excluded Foreign Subsidiary.

               “FCC Licenses”: any licenses, permits and authorizations issued
by the Federal Communications Commission for the operation of stations.

               “Foreign Subsidiary”: any Subsidiary organized under the laws of
any jurisdiction other than any state of the United States of America or the
District of Columbia.

               “Fully Satisfied” means, with respect to the Secured Obligations,
Guarantor Obligations or Borrower Obligations, as the case may be, at any time
that (a) all principal constituting Secured Obligations, Guarantor Obligations
or Borrower Obligations, as the case may be, and all interest (including
interest that shall have accrued after the commencement of a bankruptcy
proceeding with respect to the Borrower or any Guarantor at the rate provided in
the Loan Documents) accrued to such time on such principal and on all other
Secured Obligations, Guarantor Obligations or Borrower Obligations, as the case
may be, shall have been paid in full in cash, (b) all fees, expenses and other
amounts (including contingent obligations, including those in respect of
indemnification provisions contained in the Loan Documents, but excluding
contingent obligations for which no claim has been made and for which no notice
of claim has been given) unpaid as of such time which constitute Secured
Obligations, Guarantor Obligations or Borrower Obligations, as the case may be,
shall have been paid in full in cash, and (c) the Commitments shall have expired
or been terminated.

-3-



--------------------------------------------------------------------------------



 



               “General Intangibles”: all “general intangibles” as such term is
defined in Section 9102(42) of the NYUCC as in effect on the date hereof and, in
any event, including, without limitation, with respect to any Grantor, all
contracts, agreements, instruments and indentures and all licenses and permits
issued by Governmental Authorities in any form, and portions thereof, to which
such Grantor is a party or under which such Grantor has any right, title or
interest or to which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, replaced or otherwise
modified, including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect thereto, (iii) all rights of such
Grantor to damages arising thereunder, (iv) all rights of such Grantor to
receive any tax refunds, and (v) all rights of such Grantor to terminate and to
perform, compel performance and to exercise all remedies thereunder.

               “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2) or any
other Loan Document or Specified Hedge Agreement to which such Guarantor is a
party, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Secured Party that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Loan Document or Specified Hedge Agreement).

               “Guarantors”: the collective reference to each Grantor other than
the Borrower.

               “Hedge Agreements”: as to any Person, all interest rate swaps,
caps or collar agreements, foreign exchange agreements, commodity contracts,
currency swaps or similar arrangements entered into by such Person providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

               “Intellectual Property”: all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Patent Licenses, Trademarks,
Trademark Licenses, Copyrights, Copyright Licenses, Trade Secrets, Trade Secret
Licenses, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, licenses for any of the foregoing and all license rights, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

               “Intellectual Property Security Agreement”: each of a Copyright
Security Agreement Supplement, a Patent Security Agreement Supplement and a
Trademark Security Agreement Supplement.

               “Intercompany Debt”: as defined in Section 18.17.

-4-



--------------------------------------------------------------------------------



 



               “Intercompany Note”: any promissory note evidencing loans made by
any Grantor to any of its Subsidiaries or any loan made by any Grantor to
another Grantor.

               “Intercreditor Agreement”: as defined in Section 18.19.

               “Investment Property”: the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(48) of the NYUCC
on the date hereof including, without limitation, all certificated securities
and uncertificated securities, all security entitlements, all securities
accounts, all commodity contracts and all commodity accounts (other than any
Excluded Foreign Subsidiary Voting Stock excluded from the definition of Pledged
Stock), (ii) security entitlements, in the case of any United States Treasury
book-entry securities, as defined in 31 C.F.R. section 357.2, or, in the case of
any United States federal agency book-entry securities, as defined in the
corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not constituting “investment property” as so
defined, all Pledged Notes, all Pledged Stock, all Pledged Security Entitlements
and all Pledged Commodity Contracts.

               “Issuers”: the collective reference to each issuer of a Pledged
Security.

               “Lead Arranger”: Lehman Brothers Inc., in its capacity as lead
arranger and book running manager.

               “Lease”: any lease of personal property under which any Grantor
is the lessee.

               “Lehman Entity”: any of Lehman Commercial Paper Inc. or any of
its affiliates.

               “Lien”: any security interest, mortgage, lien, encumbrance or
adverse claim, and any financing statement or similar document filed in respect
of same.

               “NYUCC”: the Uniform Commercial Code as in effect in the State of
New York from time to time.

               “Patent License”: any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

               “Patents”: all of the following now owned or hereafter acquired
by any Grantor: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof, and all pending applications
for letters patent of the United States or any other country, including
registrations, recordings and applications in the PTO or in any similar office
or agency of the United States, any State or Territory thereof, or any other
country, including those identified in Schedule 7(a) to the Perfection
Certificate, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof and the inventions
disclosed or claimed therein, including the right to make, use and/or sell
inventions disclosed or claimed therein.

-5-



--------------------------------------------------------------------------------



 



               “Patent Security Agreement Supplement”: a supplement to this
Agreement, executed by one or more Grantors in favor of Secured Party,
substantially in the form of Exhibit C hereto.

               “Perfection Certificate”: shall mean a certificate substantially
in the form of Exhibit A hereto, completed and supplemented with the schedules
and attachments contemplated thereby, and duly executed by the Grantors.

               “Pledged Commodity Contracts”: all commodity contracts listed on
Schedule 8 in the Perfection Certificate, and all other commodity contracts to
which any Grantor is party from time to time.

               “Pledged Debt Securities”: the debt securities listed on
Schedule 9 to the Perfection Certificate, together with any other certificates,
options, rights or security entitlements of any nature whatsoever in respect of
the debt securities of any Person that may be issued or granted to, or held by,
any Grantor while this Agreement is in effect.

               “Pledged Notes”: all promissory notes listed on Schedule 9 to the
Perfection Certificate, all Intercompany Notes at any time issued to any Grantor
and all other promissory notes issued to or held by any Grantor (other than
promissory notes in an aggregate principal amount for all Grantors not to exceed
$2,500,000 at any time outstanding and any promissory note issued to any Grantor
by an employee of such Grantor).

               “Pledged Securities”: the collective reference to the Pledged
Debt Securities, the Pledged Notes and the Pledged Stock.

               “Pledged Security Entitlements”: all security entitlements with
respect to the financial assets listed on Schedule 8 to the Perfection
Certificate and all other security entitlements of any Grantor.

               “Pledged Stock”: the shares of Capital Stock listed on Schedule 8
to the Perfection Certificate, together with any other shares, stock
certificates, options, rights or security entitlements of any nature whatsoever
in respect of the Capital Stock of any Person that may be issued or granted to,
or held by, any Grantor while this Agreement is in effect; provided that in no
event shall more than 65% of the total outstanding Excluded Foreign Subsidiary
Voting Stock of any Excluded Foreign Subsidiary be required to be pledged
hereunder.

               “Proceeds”: all “proceeds” as such term is defined in
Section 9-102(64) of the NYUCC in effect on the date hereof and, in any event,
shall include, without limitation, all dividends or other income from the
Pledged Securities, collections thereon or distributions or payments with
respect thereto.

               “PTO”: the United States Patent and Trademark Office.

               “Qualified Counterparty”: with respect to any Hedge Agreement, a
Lehman Entity or any Lender or affiliate of a Lender approved by the
Administrative Agent and any Lender or Affiliate of a Lender under the First
Lien Credit Agreement approved by the Administrative Agent thereunder.

-6-



--------------------------------------------------------------------------------



 



               “Receivable”: any right to payment on account of any obligation
that could create any right to receive money, whether or not such right is
evidenced by an instrument or chattel paper and whether or not it has been
earned by performance (including, without limitation, any account or payment
intangible).

               “Secured Obligations”: the Borrower Obligations and the Guarantor
Obligations.

               “Secured Parties”: collectively, the Arrangers, the Agents, the
Lenders and, with respect to any Specified Hedge Agreement, any Qualified
Counterparty and each Indemnitee.

               “Securities Act”: the Securities Act of 1933, as amended.

               “Security Documents”: this Agreement, the Perfection Certificate
and the other documents, agreements and supplements to be executed pursuant to
the terms hereof, including, without limitation, the Intellectual Property
Security Agreements and the Control Agreements contemplated hereby.

               “Security Interest”: the security interest granted pursuant to
Section 3, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Agreement.

               “Trade Secret License”: any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret, including, without limitation, any of the foregoing referred to on
Schedule 7(a) to the Perfection Certificate.

               “Trade Secrets”: (i) all trade secrets and all confidential and
proprietary information, including know-how, trade secrets, manufacturing and
production processes and techniques, inventions, research and development
information, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans, and customer and supplier lists
and information, including, without limitation, those identified in Schedule
7(a) to the Perfection Certificate, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto.

               “Trademark License”: any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

               “Trademark Security Agreement Supplement”: a supplement to this
Agreement, executed by the Grantor in favor of Secured Party, substantially in
the form of Exhibit D hereto.

               “Trademarks”: (i) all trademarks, service marks, trade names,
corporate names, company names, business names, domain names, trade dress, trade
styles, logos, or other indicia of origin

-7-



--------------------------------------------------------------------------------



 



or source identification, trademark and service mark registrations, and
applications for trademark or service mark registrations and any renewals
thereof, including, without limitation, those identified in Schedule 7(a) to the
Perfection Certificate, (ii) the right to sue or otherwise recover for any and
all past, present and future infringements and misappropriations thereof,
(iii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all Trademark Licenses entered into in connection therewith, and damages
and payments for past, present or future infringements thereof), and (iv) all
other rights of any kind whatsoever accruing thereunder or pertaining thereto,
together in each case with the goodwill of the business connected with the use
of, and symbolized by, each of the above.

               “UCC”: the Uniform Commercial Code as in effect in any
jurisdiction. References to particular sections of Article 9 of the UCC shall
be, unless otherwise indicated, references to Revised Article 9 of the UCC
adopted and effective in certain jurisdictions on or after July 1, 2001.

          1.03. Rules of Interpretation. The rules of interpretation specified
in paragraphs (c), (d), (e) and (f) of Section 1.2 of the Credit Agreement shall
be applicable to this Agreement. References to “Sections”, “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, respectively, of this
Agreement unless otherwise specifically provided. Any of the terms defined in
this Section 1 may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference. All references to statutes
and related regulations shall include (unless otherwise specifically provided
herein) any amendments of same and any successor statutes and regulations.

Section 2. Guarantee

          2.01. Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

               (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal, state and other laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).

               (c) Each Guarantor agrees that the Borrower Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of any Secured Party hereunder.

               (d) The guarantee contained in this Section 2 shall remain in
full force and effect until all the Borrower Obligations and Guarantor
Obligations shall have been Fully

-8-



--------------------------------------------------------------------------------



 



Satisfied notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations.

               (e) No payment made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by any Secured
Party from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations are Fully Satisfied.

          2.02. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
at least its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.03. The
provisions of this Section 2.02 shall in no respect limit the obligations and
liabilities of any Guarantor to the Secured Parties and each Guarantor shall
remain liable to the Secured Parties for the full amount guaranteed by such
Guarantor hereunder.

          2.03. Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Secured Party against the Borrower or any other Guarantor or Grantor or any
collateral security or guarantee or right of offset held by any Secured Party
for the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor or Grantor in respect of payments made by such Guarantor
hereunder, until all Borrower Obligations are Fully Satisfied. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been Fully Satisfied, such
amount shall be held by such Guarantor in trust for the Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

          2.04. Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised,

-9-



--------------------------------------------------------------------------------



 



waived, surrendered or released by any Secured Party, and the Credit Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Requisite Lenders under
the Credit Agreement or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by any Secured Party for the payment of the Borrower Obligations may
be sold, exchanged, waived, surrendered or released. No Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Borrower Obligations or for the guarantee contained in
this Section 2 or any property subject thereto.

          2.05. Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against any Secured Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

-10-



--------------------------------------------------------------------------------



 



          2.06. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

          2.07. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the office of the
Administrative Agent located at the Payment Office specified in the Credit
Agreement and that all such payments will be subject to the provisions of
Section 2.20 of the Credit Agreement.

     Section 3. Grant of Security Interest.

     Each Grantor hereby grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

          a. all accounts, including health-care receivables;

          b. all chattel paper, whether tangible or electronic;

          c. all deposit accounts, all claims now or hereafter arising
therefrom, all funds now or hereafter therein and all amounts now or hereafter
credited thereto;

          d. all goods;

          e. all documents;

          f. all equipment;

          g. all fixtures;

          h. all general intangibles, including all payment intangibles;

          i. all instruments;

          j. all Intellectual Property;

          k. all inventory;

          l. all Investment Property;

          m. all Leases;

-11-



--------------------------------------------------------------------------------



 



          n. all letter-of-credit rights;

          o. all money;

          p. all supporting obligations;

          q. all tort claims;

          r. all other personal property not otherwise described above;

          s. all bank accounts, all claims now or hereafter arising therefrom,
all funds now or hereafter held therein, all amounts now or hereafter credited
thereto and all certificates and instruments, if any, from time to time
representing or evidencing such bank accounts;

          t. all books and records pertaining to the Collateral; and

          u. to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

     Notwithstanding the foregoing, none of the Excluded Assets shall, to the
extent and for so long as they are Excluded Assets, constitute Collateral. If at
any time, by reason of any change in law or the receipt of any required consent
or otherwise, (i) any FCC License that was an Excluded Asset ceases to meet the
conditions set forth in the definition of Excluded Assets found in Section 1 of
this Agreement or (ii) any General Intangible that was an Excluded Asset ceases
to meet the conditions set forth in the definition of Excluded Assets found in
Section 1 of this Agreement, then such FCC License or general intangible, as the
case may be, shall immediately and automatically cease to be an Excluded Asset
and the security interest herein granted shall immediately and automatically
attach thereto without necessity of any further act or deed by any Grantor.

     Section 4. Authorization to File Financing Statements. Each Grantor hereby
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any jurisdiction in which the UCC has been adopted any initial
financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the NYUCC or such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any initial financing statement or amendment, including
(i) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor and, (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
timber to be cut or as-extracted collateral, a sufficient description of real
property to which such Collateral relates. Each Grantor agrees to furnish any
such information to the Administrative Agent promptly upon request. Each Grantor
also ratifies its authorization for the Administrative Agent to have filed in
any UCC jurisdiction any like initial financing statements or amendments thereto
if filed prior to the date hereof.

-12-



--------------------------------------------------------------------------------



 



     Section 5. Relation to Other Security Documents.

          5.01. Patent and Trademark Security Agreement Supplements.
Concurrently herewith certain of the Grantors are executing and delivering to
the Administrative Agent for recording in the PTO the Trademark Security
Agreement Supplement. There are no Patents owned by any Grantor as of the
Closing Date. In the event that after the Closing Date any Grantor owns any
Patents, or Trademark Collateral (as defined in the Trademark Security
Supplement) Grantors shall promptly execute and deliver to the Administrative
Agent for recording in the PTO one or more Patent Security Agreement Supplements
or Trademark Security Agreement Supplements. The provisions of any such Patent
Security Agreement Supplement or the current or any such future Trademark
Security Agreement Supplement are supplemental to the provisions of this
Agreement. Nothing contained in any such Patent Security Agreement Supplement or
the current or any such future Trademark Security Agreement Supplement shall
derogate from any of the rights or remedies of the Secured Party hereunder, nor
shall anything contained in any such Patent Security Agreement Supplement or the
current or any such future Trademark Security Agreement Supplement be deemed to
prevent or extend the time of attachment or perfection of any Security Interest
in such Collateral created hereby.

          5.02. Copyright Security Agreement Supplement. There are no Copyrights
owned by any Grantor as of the Closing Date. In the event that after the Closing
Date any Grantor owns any copyrights or Copyright Licenses, such Grantor shall
promptly execute and deliver to the Administrative Agent for recording in the
Copyright Office a Copyright Security Agreement Supplement, the provisions of
any such Copyright Security Agreement Supplement will be supplemental to the
provisions of this Agreement. Nothing contained in any such Copyright Security
Agreement Supplement shall derogate from any of the rights or remedies of the
Secured Party hereunder, nor shall anything contained in any such Copyright
Security Agreement Supplement be deemed to prevent or extend the time of
attachment or perfection of any Security Interest in such Collateral created
hereby.

     Section 6. Representations and Warranties. To induce the Lead Arranger, the
Arrangers, the Administrative Agent, the Syndication Agent, the Documentation
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Secured Parties
that:

          6.01. Grantors’ Legal Status. (a) Such Grantor is an organization as
set forth in the Perfection Certificate; (b) if the Grantor is an organization,
such organization is of the type, and is organized in the jurisdiction, set
forth in the Perfection Certificate; and (c) the Perfection Certificate sets
forth such Grantor’s organizational identification number or states that such
Grantor has none.

          6.02. Grantors’ Legal Names. Such Grantor’s exact legal name is that
set forth on the Perfection Certificate and on the signature page hereof.

          6.03. Grantors’ Locations. The Perfection Certificate sets forth such
Grantor’s place of business or (if it has more than one place of business) its
chief executive office, as well

-13-



--------------------------------------------------------------------------------



 



as its mailing address if different. Such Grantor’s place of business or (if it
has more than one place of business) its chief executive office (if such Grantor
is an organization) is located in a jurisdiction that has adopted the UCC or
whose laws generally require that information concerning the existence of
nonpossessory security interests be made generally available in a filing,
recording or registration system as a condition or result of the security
interest obtaining priority over the rights of a lien creditor with respect to
the collateral.

          6.04. Representations in the Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Section 4 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and the Secured
Parties shall be entitled to rely on each of them as if they were fully set
forth herein, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 6.04, be deemed to be a reference to such Guarantor’s knowledge.

          6.05. Title to Collateral. The Collateral of such Grantor is owned by
such Grantor free and clear of any Lien, except for Liens expressly permitted
pursuant to the Credit Agreement. Such Grantor has not filed or consented to the
filing of (a) any financing statement or analogous document under the UCC or any
other applicable laws covering any of its Collateral, (b) any assignment in
which such Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the PTO or the Copyright Office or
(c) any assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, with respect to Liens permitted pursuant to the
Credit Agreement.

          6.06. Nature of Collateral. None of the Collateral of such Grantor
constitutes, or is the proceeds of, farm products and none of the Collateral has
been purchased or will be used by such Grantor primarily for personal, family or
household purposes, and as of the Closing Date, except as indicated in the
Perfection Certificate:

               (a) none of the account debtors or other persons obligated on any
of the Collateral of such Grantor is a governmental authority subject to the
Federal Assignment of Claims Act or similar state or local statute requiring
governmental consent to assign Receivables;

               (b) such Grantor holds no commercial tort claims;

               (c) such Grantor has no deposit accounts or other bank accounts;

               (d) such Grantor owns no motor vehicles;

               (e) such Grantor has no securities accounts or securities
entitlements or commodities accounts or commodities contracts;

-14-



--------------------------------------------------------------------------------



 



               (f) such Grantor holds no interest in, title to or power to
transfer, any Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade
Secrets, Trade Secret Licenses, Copyrights or Copyright Licenses; and

               (g) such Grantor holds no interest in, title to or power to
transfer any Intellectual Property that is eligible for registration in the PTO
or the Copyright Office.

          6.07. Validity of Security Interest. Except with respect to assets
which in the aggregate for all Grantors do not have a value exceeding
$1,000,000, (a) the Security Interest granted by such Grantor constitutes a
legal and valid security interest in all of the Collateral of such Grantor
securing the payment and performance of the Secured Obligations and (b) upon the
giving of value, the filing of financing statements describing the Collateral in
the offices listed on the Perfection Certificate, the recording in the PTO of
the Trademark Security Agreement Supplement and the Patent Security Agreement
Supplement and in the Copyright Office of the Copyright Security Agreement
Supplement, the Security Interest will be valid, enforceable and perfected in
all Collateral of such Grantor in which a security interest can be perfected by
the Secured Party filing a financing statement or making such a recording. The
Security Interest is and shall be prior to any other Lien on the Collateral,
other than Liens permitted to be prior to the Security Interest under the Credit
Agreement.

          6.08. Perfection Certificate, Intellectual Property Filings.

               (a) All information set forth on the Perfection Certificate is
accurate and complete in all material respects.

               (b) A fully executed Trademark Security Agreement Supplement
containing a description of all Collateral of such Grantor consisting of United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) have been delivered to the Secured Party
for recording by the PTO, as necessary, pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable.

          6.09. Investment Property.

               (a) The shares of Pledged Stock pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Excluded
Foreign Subsidiary Voting Stock, 65% of the outstanding Excluded Foreign
Subsidiary Voting Stock of each relevant Issuer.

               (b) All the shares of the Pledged Stock pledged by such Grantor
have been duly and validly issued and are fully paid and nonassessable.

               (c) The terms of any uncertificated limited liability company
interests and partnership interests included in the Pledged Stock expressly
provide that they are securities governed by Article 8 of the Uniform Commercial
Code in effect from time to time in the “issuer’s jurisdiction” of each Issuer
thereof (as such term is defined in the UCC in effect in such jurisdiction).

-15-



--------------------------------------------------------------------------------



 



               (d) Such Grantor is the record and beneficial owner of, and has
good and marketable title to, the Pledged Securities pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the Security Interest created by this Agreement or otherwise
permitted by the Credit Agreement.

          6.10. Receivables. No amount exceeding $1,000,000 and payable to such
Grantor under or in connection with any Receivable is evidenced by any
instrument or chattel paper which has not been delivered to the Administrative
Agent.

     Section 7. Covenants. Each Grantor covenants and agrees with the
Administrative Agent, in each case at such Grantor’s own cost and expense, as
follows:

          7.01. Locations. Upon the reasonable request of the Administrative
Agent, each Grantor shall deliver to the Administrative Agent a list of any
locations of Collateral held by the Borrower or a Domestic Subsidiary thereof
that is not set forth in a Perfection Certificate.

          7.02. Covenants in Credit Agreement. Each Guarantor shall take, or
shall refrain from taking, as the case may be, each action that is necessary to
be taken or not taken, as the case may be, so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Guarantor or any of its Subsidiaries.

          7.03. Promissory Notes and Tangible Chattel Paper. If such Grantor,
together with the other Grantors, shall at any time hold or acquire any
promissory notes (other than those made by an employee of such Grantor) or
tangible chattel paper in an aggregate principal amount of more than $1,000,000,
such Grantor shall forthwith endorse, assign and subject to the provisions of
the Intercreditor Agreement, deliver the same to the Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time specify to be held by the
Administrative Agent as Collateral pursuant to this Agreement.

          7.04. Investment Property.

               (a) If any of the Collateral shall be or become evidenced or
represented by an uncertificated security, such Grantor shall cause the Issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such uncertificated security, upon original issue or registration of transfer
or (ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such uncertificated
security originated by the Administrative Agent without further consent of such
Grantor, such agreement (an “Uncertificated Securities Control Agreement”) to be
in a form reasonably acceptable to the Administrative Agent in the case of each
of (i) and (ii), subject to the provisions of the Intercreditor Agreement.

               (b) If any of the Collateral shall be or become evidenced or
represented by a security entitlement, such Grantor shall cause the securities
intermediary with respect to such security entitlement either (i) to identify in
its records the Administrative Agent as having such security entitlement against
such securities intermediary or (ii) to agree in writing with such Grantor and
the Administrative Agent that such securities intermediary will comply with
entitlement orders originated by the Administrative Agent without further
consent of such

-16-



--------------------------------------------------------------------------------



 



Grantor, such agreement (a “Securities Account Control Agreement”) to be in a
form reasonably acceptable to the Administrative Agent, in the case of each of
(i) and (ii), subject to the provisions of the Intercreditor Agreement.

               (c) If any of the Collateral shall be or become evidenced or
represented by a commodity contract, such Grantor shall cause the commodity
intermediary with respect to such commodity contract to agree in writing with
such Grantor and the Administrative Agent that such commodity intermediary will
apply any value distributed on account of such commodity contract as directed by
the Administrative Agent without further consent of such Grantor, subject to the
provisions of the Intercreditor Agreement, such agreement (a “Commodity Contract
Control Agreement”) to be in a form reasonably acceptable to the Administrative
Agent.

               (d) If any of the Collateral shall be or become evidenced or
represented by or held in a securities account or a commodity account, such
Grantor shall, in the case of a securities account, comply with subsection
(b) of this Section 7.04 with respect to all security entitlements carried in
such securities account and, in the case of a commodity account, comply with
subsection (c) of this Section 7.04 with respect to all commodity contracts
carried in such commodity account.

               (e) If such Grantor shall receive any stock or other ownership
certificate (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Capital Stock of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of or other ownership interests in the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and subject
to the provisions of the Intercreditor Agreement, deliver the same forthwith to
the Administrative Agent in the exact form received, duly endorsed by such
Grantor to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor and with,
if the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof and the provisions of the
Intercreditor Agreement, as additional collateral security for the Secured
Obligations.

               (f) Subject to Section 7.04(h) hereof, such Grantor shall be
entitled:

                    (i) to exercise, in its sole discretion, the voting power
with respect to the Pledged Stock of such Grantor, and for that purpose the
Administrative Agent shall (if any Pledged Stock shall be registered in the name
of the Administrative Agent or its nominee) execute or cause to be executed from
time to time, at the expense of such Grantor, such proxies or other instruments
in favor of such Grantor or its nominee, in such form and for such purposes as
shall be reasonably required by such Grantor and shall be specified in a written
request therefor, to enable it to exercise such voting power with respect to the
Pledged Stock; and

                    (ii) except as otherwise provided in paragraphs (g) and
(h) of this Section 7.04, to receive and retain for its own account any and all
payments made in respect

-17-



--------------------------------------------------------------------------------



 



of the Pledged Securities to the extent such are permitted pursuant to the terms
of the Credit Agreement.

               (g) Any sums paid upon or in respect of the Pledged Securities
upon the liquidation or dissolution of the Borrower shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Securities or any property shall
be distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations in each case, subject
to the provisions of the Intercreditor Agreement. If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Secured Obligations, subject to the
provisions of the Intercreditor Agreement.

               (h) Upon the occurrence and during the continuance of any Event
of Default and following a single written notice thereof from the Administrative
Agent to the Borrower referring to this Section 7.04(h), all rights of such
Grantor to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 7.04(f)(1) hereof and to receive the payments pursuant to Section
7.04(f)(ii) hereof shall cease, and thereupon the Administrative Agent shall be
entitled to exercise all voting power with respect to the Pledged Securities and
to receive and retain, as additional collateral hereunder, any and all such
payments any time declared or paid upon any of the Pledged Securities during
such an Event of Default and otherwise to act with respect to the Pledged
Securities as outright owner thereof.

               (i) At any time and from time to time with respect to Pledged
Securities other than Pledged Stock of a Subsidiary of the Borrower and at any
time and from time to time during the continuance of an Event of Default with
respect to Pledged Stock of a Subsidiary of the Borrower, the Administrative
Agent may, subject to the provisions of the Intercreditor Agreement, cause all
or any of the Pledged Securities to be transferred to or registered in its name
or the name of its nominee or nominees.

               (j) Subject to the provisions of the Intercreditor Agreement,
without the prior written consent of the Administrative Agent, such Grantor will
not enter into any agreement or undertaking expressly restricting the
foreclosure of the Administrative Agent’s Security Interest in any of the
Investment Property or Proceeds thereof or any interest therein.

               (k) In the case of each Grantor which is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 7.04(e) or Section 7.04(g) with respect to the Pledged Securities issued
by it and (iii) the

-18-



--------------------------------------------------------------------------------



 



terms of Section 12.04(c) shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it with respect to the Pledged Securities
issued by it. Each Grantor which is an Issuer consents to the grant of a
Security Interest in Capital Stock of such Issuer the exercise of rights by the
Administrative Agent in respect of such Capital Stock, including (to the extent
permitted hereunder) the foreclosure thereon and the Administrative Agent, its
nominee or transferee becoming a partner or member of any such Issuer that is a
partnership or limited liability company, subject to the provisions of the
Intercreditor Agreement.

          7.05. Collateral in the Possession of a Bailee. If any goods with a
value in excess of $1,000,000 are at any time in the possession of a bailee
(other than pursuant to the terms of Section 18.19 hereof or the Intercreditor
Agreement), such Grantor shall use commercially reasonable efforts to notify the
Administrative Agent thereof and, if reasonably requested by the Administrative
Agent, shall promptly obtain an acknowledgement from such bailee, in form and
substance reasonably satisfactory to the Administrative Agent, that such bailee
holds such Collateral for the benefit of the Secured Parties.

          7.06. Electronic Chattel Paper and Transferable Records. If such
Grantor, together with the other Grantors, shall at any time hold or acquire
interests in any electronic chattel paper or any “transferable record,” as that
term is defined in Section 201 of the federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, in excess of
$1,000,000 in the aggregate, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control, under Section 9-105 of the UCC, of
such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record in each case, subject to the
provisions of the Intercreditor Agreement. The Administrative Agent agrees with
such Grantor that the Administrative Agent shall arrange, pursuant to procedures
reasonably satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control (other
than in accordance with the Intercreditor Agreement), for such Grantor to make
alterations to the electronic chattel paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper or transferable
record.

          7.07. Letter-of-Credit Rights. If such Grantor, together with the
other Grantors, shall at any time be beneficiaries under one or more letters of
credit, now or hereafter issued, having aggregate undrawn amounts of more than
$5,000,000, such Grantor shall promptly notify the Administrative Agent thereof
and, at the request and option of the Administrative Agent, such Grantor shall
use commercially reasonable efforts to either (a) arrange, for the issuer and
any nominated person with respect to such letter of credit to consent, pursuant
to an agreement (a “Letter-of-Credit Rights Control Agreement”, and together
with the Account Control Agreement, Uncertificated Securities Control Agreement,
Securities Accounts Control Agreement and Commodities Contracts Control
Agreement, the “Control Agreements”) or other authenticated

-19-



--------------------------------------------------------------------------------



 



record with and in form and substance satisfactory to the Administrative Agent,
to an assignment to the Administrative Agent of the proceeds of any drawing
under the letter of credit or (b) arrange for the Administrative Agent to become
the transferee beneficiary of the letter of credit, in each case, subject to the
provisions of the Intercreditor Agreement.

          7.08. Commercial Tort Claims. If such Grantor shall at any time hold
or acquire a commercial tort claim in an amount in excess of $10,000,000, such
Grantor shall promptly notify the Administrative Agent in a writing signed by
such Grantor of the brief details thereof and subject to the provisions of the
Intercreditor Agreement, grant to the Secured Parties in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.

          7.09. Intellectual Property.

               (a) Except in any respect that would not reasonably be expected
to have a Material Adverse Effect:

                    (i) Such Grantor (either itself or through licensees) will
(A) continue to use each material Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (B) maintain as in the past the
quality of products and services offered under such Trademark and take all
necessary steps to ensure that all licensed users of such Trademark maintain as
in the past such quality, (C) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (D) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement and the Intellectual Property
Security Agreement, and (E) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
may become invalidated or impaired in any way.

                    (ii) Such Grantor (either itself or through licensees) will
not do any act, or omit to do any act, whereby any material Patent may become
forfeited, abandoned or dedicated to the public.

                    (iii) Such Grantor (either itself or through licensees)
(A) will employ each material Copyright and (B) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any material portion of the Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of the Copyrights may fall into the
public domain.

                    (iv) Such Grantor (either itself or through licensees) will
not do any act that knowingly uses any material Intellectual Property to
infringe the intellectual property rights of any other Person.

-20-



--------------------------------------------------------------------------------



 



                    (v) Such Grantor (either itself or through licensees) will
use proper statutory notice in connection with the use of each material Patent,
Trademark and Copyright included in the Intellectual Property.

                    (vi) Such Grantor will take all reasonable and necessary
steps, including, without limitation, in any proceeding before the PTO, the
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of material
Intellectual Property, including, without limitation, the payment of required
fees and taxes, the filing of responses to office actions issued by the PTO and
the Copyright Office, the filing of applications for renewal or extension, the
filing of affidavits of use and affidavits of incontestability, the filing of
divisional, continuation, continuation-in-part, reissue, and renewal
applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

                    (vii) Subject to the provisions of the Intercreditor
Agreement, such Grantor (either itself or through licensees) will not, without
the prior written consent of the Administrative Agent, discontinue use of or
otherwise abandon any Intellectual Property or abandon any right to file an
application for letters patent, trademark, or copyright, unless such Grantor
shall have previously determined that such use or the pursuit or maintenance of
such Intellectual Property is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof could not reasonably be expected to
have a Material Adverse Effect and, in which case, such Grantor shall give
prompt notice of any such abandonment to the Administrative Agent in accordance
herewith.

                    (viii) In the event that any material Intellectual Property
is infringed, misappropriated or diluted by a third party, such Grantor shall
(A) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (B) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

                    (ix) Such Grantor will do all things that are necessary and
proper within such Grantor’s power and control to keep each license of
Intellectual Property held by such Grantor as licensee or licensor in full force
and effect except to the extent that (A) such Grantor has reasonably determined
that the failure to keep any such license in full force and effect could not be
reasonably expected to have a Material Adverse Effect or (B) any such license
would expire by its terms or is terminable at will by a Person other than
Grantor.

               (b) Such Grantor will promptly notify the Administrative Agent if
it knows or has reason to know that any registration relating to any material
Intellectual Property has been or could reasonably be expected to be forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the PTO, the Copyright Office
or any court or tribunal in any country) regarding such Grantor’s ownership of,
or the validity of,

-21-



--------------------------------------------------------------------------------



 



any Intellectual Property or such Grantor’s right to register the same or to own
and maintain the same, which could reasonably be expected to have a Material
Adverse Effect.

               (c) Such Grantor agrees that, should it obtain an ownership
interest in any item of Intellectual Property which is not now a part of the
Intellectual Property Collateral (the “After-Acquired Intellectual Property”),
(i) the provisions of Section 3 shall automatically apply thereto, (ii) any such
After-Acquired Intellectual Property, and in the case of trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Collateral, (iii) it shall provide the
Administrative Agent promptly upon request with an amended Perfection
Certificate and amended schedules to the applicable Intellectual Property
Security Agreement reflecting the acquisition of such After-Acquired
Intellectual Property. Such Grantor authorizes the Administrative Agent to
modify this Agreement by amending the Perfection Certificate and to modify the
schedules to the applicable Intellectual Property Security Agreement if such
Grantor fails to provide the Administrative Agent with satisfactory amended
schedules hereto or thereto within the time period required hereunder (and will
cooperate with the Administrative Agent in effecting any such amendment) to
include any After-Acquired Intellectual Property which becomes part of the
Intellectual Property Collateral under this Section, and to record any such
modified agreement with the PTO, the Copyright Office, or any other applicable
Governmental Authority.

               (d) Such Grantor assumes all responsibility and liability arising
from the use of the Intellectual Property and hereby indemnifies and holds the
Secured Parties harmless from and against any claim, suit, loss, damage or
expense (including reasonable attorneys’ fees arising out of any alleged defect
in any product manufactured, promoted or sold by such Grantor (or any affiliate
or subsidiary thereof) in connection with such Intellectual Property or out of
the manufacture, promotion, labeling, sale or advertisement of any such product
by such Grantor (or any affiliate or subsidiary thereof).

               (e) Such Grantor agrees to execute one or more applicable
Intellectual Property Security Agreements with respect to its Intellectual
Property in order to record the Security Interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
PTO, the Copyright Office, and any other applicable Governmental Authority,
subject to the provisions of the Intercreditor Agreement.

     Section 8. Collateral Protection Expenses; Preservation of Collateral.

          8.01. Expenses Incurred by the Administrative Agent. In its
discretion, the Administrative Agent may discharge taxes and other encumbrances
at any time levied or placed on any of the Collateral, make repairs thereto and
pay any necessary filing fees or, if the debtor fails to do so, insurance
premiums. Each Grantor agrees to reimburse the Administrative Agent on demand
for any and all expenditures so made, and all sums disbursed by the
Administrative Agent in connection with this Section 8.01, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by such Grantor to the Administrative Agent shall bear
interest at the per annum rate specified in Section 16 and shall constitute
additional Secured Obligations. The Administrative Agent shall have no
obligation to any Grantor to make any such expenditures, nor shall the making
thereof relieve any Grantor of any default.

-22-



--------------------------------------------------------------------------------



 



          8.02. Administrative Agent’s Obligations and Duties.

               (a) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each contract or agreement comprised in the Collateral
provided by it to be observed or performed by such Grantor thereunder. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any other Secured
Party of any payment relating to any of the Collateral, nor shall the
Administrative Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent or any other Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Administrative Agent or any other
Secured Party or to which the Administrative Agent or any other Secured Party
may be entitled at any time or times.

               (b) The Administrative Agent’s sole duty with respect to the
custody, safe keeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the NYUCC or otherwise, shall be to deal with
such Collateral in the same manner as the Secured Party deals with similar
property for its own account.

               (c) Neither the Administrative Agent, nor any other Secured Party
nor any of their respective officers, directors, partners, employees, agents,
attorneys and other advisors, attorneys-in-fact or affiliates shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from their respective gross negligence or willful misconduct.

               (d) Each Grantor acknowledges that the rights and
responsibilities of the Administrative Agent under this Agreement with respect
to any action taken by the Administrative Agent or the exercise or non-exercise
by the Administrative Agent of any option, voting right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall

-23-



--------------------------------------------------------------------------------



 



be under any obligation, or entitlement, to make any inquiry respecting such
authority, subject to the Intercreditor Agreement.

          8.03. Duties as to Pledged Securities.

               (a) Subject to the provisions of the Intercreditor Agreement,
with respect to any calls, conversions, exchanges, redemptions, offers, tenders
or similar matters relating to any such Pledged Securities (herein called
“Events”), any duty in connection therewith imposed on the Administrative Agent
by applicable law shall be fully satisfied if:

                    (i) the Administrative Agent exercises reasonable care to
ascertain the occurrence and to give reasonable notice to the applicable Grantor
of any Events applicable to any Pledged Securities that are registered and held
in the name of Secured Party or its nominee;

                    (ii) the Administrative Agent gives the applicable Grantor
reasonable notice of the occurrence of any Events of which the Administrative
Agent has received actual knowledge, which Events are applicable to any
securities that are in bearer form or are not registered and held in the name of
the Administrative Agent or its nominee (each Grantor agreeing to give the
Administrative Agent reasonable notice of the occurrence of any Events of which
such Grantor has knowledge, which Events are applicable to any securities in the
possession of the Administrative Agent); and

                    (iii) the Administrative Agent endeavors to take such action
with respect to any of the Events as the applicable Grantor may reasonably and
specifically request in writing in sufficient time for such action to be
evaluated and taken or, if the Administrative Agent reasonably believes that the
action requested would adversely affect the value of the Pledged Securities as
collateral or the collection of the Secured Obligations, or would otherwise
prejudice the interests of any Secured Party, the Administrative Agent gives
reasonable notice to such Grantor that any such requested action will not be
taken and, if the Administrative Agent makes such determination or if such
Grantor fails to make such timely request, the Administrative Agent takes such
other action as it reasonably deems advisable in the circumstances.

               (b) Except as hereinabove specifically set forth, neither the
Administrative Agent nor any other Secured Party shall have any further
obligation to ascertain the occurrence of, or to notify any Grantor with respect
to, any Events and shall not be deemed to assume any such further obligation as
a result of the establishment by the Administrative Agent or any other Secured
Party of any internal procedures with respect to any securities in its
possession, nor shall the Administrative Agent or any other Secured Party be
deemed to assume any other responsibility for, or obligation or duty with
respect to, any Pledged Securities or its use of any nature or kind, or any
matter or proceedings arising out of or relating thereto, including, without
limitation, any obligation or duty to take any action to collect, preserve or
protect its or any Grantor’s rights in the Pledged Securities or against any
prior parties thereto, but the same shall be at such Grantor’s sole risk and
responsibility at all times.

-24-



--------------------------------------------------------------------------------



 



               (c) Nothing contained in this Section 8.03 shall be deemed to
create any obligation in respect of Events on the Administrative Agent, the
purpose of this Section 8.03 being solely to provide standards, in the event
that applicable law imposes any obligations on the Administrative Agent as to
Events.

          8.04. Use of Collateral. With respect to any Collateral in the
possession of the Administrative Agent or any other Secured Party, or a bailee
or other third party holding on its behalf, the Administrative Agent or such
other Secured Party may use or operate such Collateral in any reasonable manner
and to the extent determined by the Administrative Agent or such Secured Party,
subject to the provisions of the Intercreditor Agreement.

     Section 9. Securities and Deposits. Subject to the provisions of the
Intercreditor Agreement and Section 7.04, whether or not any Secured Obligations
are due, the Administrative Agent may after the occurrence and during the
continuance of an Event of Default demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Secured Obligations, any deposits or other sums at any time credited by or
due from the Administrative Agent or any other Secured Party to any Grantor may
at any time be applied to or set off against any of the Secured Obligations
whether or not due and owing.

     Section 10. Notification to Account Debtors and Other Persons Obligated on
Collateral. Subject to the provisions of the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Grantor shall, at
the request of the Administrative Agent, notify account debtors and other
persons obligated on any of the Collateral of such Grantor of the Security
Interest in any account, chattel paper, general intangible, instrument or other
claims constituting Collateral that payment thereof is to be made directly to
the Administrative Agent or to any financial institution designated by the
Administrative Agent as the Administrative Agent’s agent therefor, and the
Administrative Agent may itself, if an Event of Default shall have occurred and
be continuing, without notice to or demand upon any Grantor, so notify account
debtors and other persons obligated on Collateral. After the making of such a
request or the giving of any such notification, each Grantor shall hold any
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other claims constituting Collateral received by the Grantor as
trustee for the Secured Parties and the Secured Parties under the First Lien
Credit Agreement without commingling the same with other funds of the Grantor
and shall, subject to the provisions of the Intercreditor Agreement, turn the
same over to the Administrative Agent in the identical form received, together
with any necessary endorsements or assignments. Subject to the provisions of the
Intercreditor Agreement, if an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other claims
constituting Collateral received by the Administrative Agent or any other
Secured Party to the Secured Obligations or hold such proceeds as additional
Collateral, at the option of the Administrative Agent. The provisions of
Section 9-209 of the NYUCC shall not apply to any account, chattel paper or
payment intangible as to which notification of assignment has been sent to the
account debtor or other person obligation on the Collateral, whether under this
Section 10, Section 11 or Section 12.

     Section 11. Power of Attorney.

-25-



--------------------------------------------------------------------------------



 



          11.01. Appointment and Powers of Administrative Agent. Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

               (a) in the name of such Grantor or its own name, or otherwise,
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

               (b) in the case of any Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence the Security Interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

               (c) pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or provide any insurance
and pay all or any part of the premiums therefor and the costs thereof;

               (d) execute, in connection with any sale provided for in
Section 12, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;

               (e) exercise all rights of such Grantor as owner of the Pledged
Securities or as party to any partnership, limited liability company or similar
agreement, including, without limitation, the right to sign any and all
amendments, instruments, certificates, proxies, and other writings and exercise
all voting and consent rights with respect to the Pledged Securities;

               (f) (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or

-26-



--------------------------------------------------------------------------------



 



proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains) throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Security Interest therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do; and

               (g) to the extent that such Grantor’s authorization given in
Section 4 is not sufficient, to file such financing statements or similar
documents under the laws of any jurisdiction with respect hereto, with or
without such Grantor’s signature, or a photocopy of this Agreement in
substitution for a financing statement or such other document, as the
Administrative Agent may deem appropriate and to execute in such Grantor’s name
such financing statements, other such documents and amendments thereto and
continuation statements which may require such Grantor’s signature. Anything in
this Section 11.01 to the contrary notwithstanding, the Administrative Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 11.01 (other than under paragraph (g) of this Section 11.01)
unless an Event of Default shall have occurred and be continuing and, in the
case of paragraph (e) of this Section 11.01 until the notice referred to in
Section 7.04(h) has been given.

          11.02. Failure of Grantor to Perform. If any Grantor fails to perform
or comply with any of its agreements contained herein, the Administrative Agent,
at its option, but without any obligation so to do, may following not less than
five (5) days’ prior written notice to the Borrower, perform or comply, or
otherwise cause performance or compliance, with such agreement.

          11.03. Expenses of Attorney-in-Fact. The expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 11, together with interest thereon at a rate per annum equal to
the rate per annum at which interest would then be payable on past due Base Rate
Loans under the Credit Agreement, from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.

          11.04. Ratification by Grantor. To the extent permitted by law, each
Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue of this Section 11. This power of attorney is a power coupled
with an interest and is irrevocable.

          11.05. No Duty on Secured Party. The powers conferred on the
Administrative Agent, its directors, officers and agents pursuant to this
Section 11 are solely to protect the Secured Parties’ interests in the
Collateral and shall not impose any duty upon any of them to

-27-



--------------------------------------------------------------------------------



 



exercise any such powers. Each Secured Party shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act, except for such
Secured Party’s own gross negligence or willful misconduct.

     Section 12. Remedies.

          12.01. Default. Grantors shall be in default under this Agreement
(a) whenever any Event of Default has occurred and is continuing (and each of
the Grantors shall thereupon be in default hereunder without regard to whether
or to what degree any Grantor individually may have caused, participated in, or
had any knowledge of the occurrence of such Event of Default) and (b) at all
times after the Loans have become due and payable (giving effect to any grace
period), whether at maturity, upon acceleration pursuant to the Credit Agreement
or otherwise.

          12.02. Remedies Upon Default. Subject to the provisions of the
Intercreditor Agreement, at any time when any Grantor is in default under this
Agreement as set forth in Section 12.01, the Administrative Agent may exercise
and enforce, in any order, (i) each and all of the rights and remedies available
to a secured party upon default under the NYUCC or any other applicable UCC or
other applicable law, (ii) each and all of the rights and remedies available to
it under the Credit Agreement or any other Loan Document and (iii) each and all
of the following rights and remedies:

               (a) Collection Rights. Without notice to any Grantor or any other
Loan Party, the Administrative Agent may notify any or all account debtors and
obligors on any accounts, instruments, general intangibles or other claims
constituting Collateral of the Secured Parties’ Security Interests therein and
may direct, demand and enforce payment thereof directly to the Administrative
Agent. The provisions of Section 9-209 of the NYUCC shall not apply to any
account, chattel paper or payment intangible as to which notification of
assignment has been sent to the account debtor.

               (b) Taking Possession. The Administrative Agent may (i) enter
upon any and all premises owned or leased by any Grantor where Collateral is
located (or believed by the Administrative Agent to be located), with or (to the
fullest extent permitted by law) without judicial process and without any
obligation to pay rent, (ii) prior to the disposition of the Collateral, store,
process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Administrative Agent
deems appropriate, (iii) take possession of any Grantor’s premises or place
custodians in exclusive control thereof, remain on such premises and use the
same and any Grantor’s equipment for the purpose of completing any work in
process or otherwise preparing the Collateral for sale or selling or otherwise
transferring the Collateral, (iv) take possession of all items of Collateral
that are not then in its possession, either upon such premises or by removal
from such premises, and (v) require any Grantor or the Person in possession
thereof to deliver such Collateral to the Administrative Agent at one or more
locations designated by the Administrative Agent and reasonably convenient to it
and each Grantor owning an interest therein.

               (c) Foreclosure. The Administrative Agent may sell, lease,
license or otherwise dispose of or transfer any or all of the Collateral or any
part thereof in one or more

-28-



--------------------------------------------------------------------------------



 



parcels at public sale or in private sale or transaction, on any exchange or
market or at the Administrative Agent’s offices or on any Grantor’s premises or
at any other location, for cash, on credit or for future delivery, and may enter
into all contracts necessary or appropriate in connection therewith, without any
notice whatsoever unless required by law. Where permitted by law, one or more of
the Secured Parties may be the purchasers at any such sale and in such event, if
such bid is made by all of the Lenders or otherwise whenever a credit bid is
expressly permitted under the Credit Agreement or approved in writing by the
Administrative Agent and the Required Lenders, the Secured Parties bidding at
such sale may bid part or all of the Obligations owing to them without necessity
of any cash payment on account of the purchase price, even though any other
purchaser at such sale is required to bid a purchase price payable in cash. Each
Grantor agrees that at least ten (10) calendar days’ written notice to such
Grantor of the time and place of any public sale of Collateral owned by it (or,
to the extent such Grantor is entitled by law to notice thereof, the public sale
of any other Collateral), or the time after which any private sale of Collateral
owned by it (or, to the extent such Grantor is entitled by law to notice
thereof, the private sale of any other Collateral) is to be made, shall be
commercially reasonable. For purposes of such notice, to the fullest extent
permitted by law (i) each Grantor waives notice of any sale of Collateral owned
by any other Grantor and (ii) each Grantor agrees that notice given to the
Borrower shall constitute notice given to such Grantor. The giving of notice of
any such sale or other disposition shall not obligate the Administrative Agent
to proceed with the sale or disposition, and any such sale or disposition may be
postponed or adjourned from time to time, without further notice.

               (d) Voting Rights. Subject to Section 7.04(h), the Administrative
Agent may exercise any and all rights of any Grantor as the owner of any Pledged
Securities, including, without limitation, voting rights, rights to give or
withhold consent under any agreement under which any Pledged Security is issued
and all other rights referred to in Section 11.01(e).

               (e) Use of Intellectual Property. The Administrative Agent may,
on a royalty-free basis, use and license use of any Trademark, Trade Secret,
trade name, trade style, Copyright, Patent, technical knowledge or process or
other Intellectual Property owned, held or used by any Grantor in respect of any
Collateral as to which any right or remedy of the Administrative Agent is
exercised or enforced. In addition, the Administrative Agent may exercise and
enforce such rights and remedies for collection as may be available to it by law
or agreement. Each Grantor grants a license pursuant to Section 12.03 in
connection therewith.

          12.03. Grant of License to Use Intellectual Property. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Section 12 at such time as the Administrative Agent shall be lawfully and
otherwise entitled to exercise such rights and remedies, each Grantor hereby
grants to the Administrative Agent an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sub-license any of the Collateral consisting of Intellectual
Property now owned or hereafter acquired by the Grantor to the extent that such
Grantor is not legally or contractually prohibited from doing so (Grantor
agreeing to use commercially reasonable efforts not to enter into, after the
Closing Date, any such contractual prohibition), and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the

-29-



--------------------------------------------------------------------------------



 



compilation or printout thereof. The use of such license by the Administrative
Agent shall be exercised, subject to the provisions of the Intercreditor
Agreement, at the Administrative Agent’s option, only upon the occurrence and
during the continuation of an Event of Default; provided that any license,
sub-license or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure, waiver or other termination of an Event of Default.

          12.04. Waivers by Grantors. Each Grantor hereby irrevocably waives
(a) all rights of redemption from any foreclosure sale, (b) the benefit of all
valuation, appraisal, exemption and moratorium laws, (c) to the fullest extent
permitted by law, all rights to notice or a hearing prior to the exercise by the
Administrative Agent of its right to take possession of any Collateral, whether
by self-help or by legal process and any right to object to the Administrative
Agent taking possession of any Collateral by self-help, and (d) if the
Administrative Agent seeks to obtain possession of any Collateral by replevin,
claim and delivery, attachment, levy or other legal process, (i) any notice or
demand for possession prior to the commencement of legal proceedings, (ii) the
posting of any bond or security in any such proceedings, and (iii) any
requirement that the Administrative Agent retain possession and not dispose of
any Collateral until after a trial or final judgment in such proceedings.

          12.05. Application of Proceeds. Except as expressly provided elsewhere
in this Agreement and the Intercreditor Agreement, all proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Administrative Agent, be held by the Administrative Agent as Collateral for, or
then, or at any other time thereafter, applied in full or in part by the
Administrative Agent against, the Secured Obligations in the following order of
priority:

          FIRST: to the payment of all reasonable out of pocket costs and
expenses of such sale, collection or other realization, including reasonable
compensation to the Administrative Agent and its agents and counsel, and all
other reasonable expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith, and all amounts for which the
Administrative Agent is entitled to indemnification hereunder and all reasonable
advances made by the Administrative Agent hereunder for the account of any
Grantor, and to the payment of all reasonable out of pocket costs and expenses
paid or incurred by the Administrative Agent in connection with the exercise of
any right or remedy hereunder, all in accordance with Section 18.09;

          SECOND: to the payment of all other Secured Obligations (for the
ratable benefit of the holders thereof) then due and payable;

          THIRD: to any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the NYUCC; and

          FOURTH, to the payment to or upon the order of the Grantor entitled
thereto, or to whomsoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds.

-30-



--------------------------------------------------------------------------------



 



          12.06. Surplus, Deficiency. Subject to the provisions of the
Intercreditor Agreement, any surplus proceeds of any sale or other disposition
by the Administrative Agent of any Collateral remaining after discharge of the
Credit Agreement and after all Secured Obligations are paid in full and in cash
and any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the NYUCC
are paid in full shall be paid over to the Grantor entitled thereto, or to
whomever may be lawfully entitled to receive such surplus or as a court of
competent jurisdiction may direct, but prior to termination and discharge of the
Credit Agreement, such surplus proceeds may be retained by the Administrative
Agent and held as Collateral until termination and discharge of the Credit
Agreement. The Borrower and each Guarantor shall be and remain liable for any
deficiency.

          12.07. Information Related to the Collateral. If, during the
continuance of an Event of Default, the Administrative Agent determines to sell
or otherwise transfer any Collateral, each Grantor shall, and shall cause any
Person controlled by it to, furnish to the Administrative Agent all information
the Administrative Agent may request that pertains or could pertain to the value
or condition of the Collateral or that would or might facilitate such sale or
transfer. The Administrative Agent shall have the right, notwithstanding any
confidentiality obligation or agreement otherwise binding upon it, freely (but
not in violation of any law, including federal securities laws) to disclose such
information, and any and all other information (including confidential
information) pertaining in any manner to the Collateral or the assets,
liabilities, results of operations, business or prospects of any Secured
Parties, freely to any Person that the Administrative Agent in good faith
believes to be a potential or prospective purchaser in such sale or transfer,
without liability for any disclosure, dissemination or use that may be made as
to such information by any such Person.

          12.08. Sale Exempt from Registration. The Administrative Agent shall
be entitled at any such sale or other transfer, if it deems it advisable to do
so, to restrict the prospective bidders or purchasers to Persons who will
provide assurances satisfactory to the Administrative Agent that the Collateral
may be offered and sold to them without registration under the Securities Act,
and without registration or qualification under any other applicable state or
federal law. Upon the consummation of any such sale, the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. The Administrative Agent may solicit
offers to buy the Collateral, or any part of it, from a limited number of
investors deemed by the Administrative Agent, in its good faith judgment or in
good faith reliance upon advice of its counsel, to meet the requirements to
purchase securities under Regulation D promulgated under the Securities Act (or
any other regulation of similar import). If the Administrative Agent solicits
such offers from such investors, then the acceptance by the Administrative Agent
of the highest offer obtained from any of them shall be deemed to be a
commercially reasonable method of disposition of the Collateral.

          12.09. Rights and Remedies Cumulative. The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers or privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement. The Administrative Agent
may exercise and enforce each right and remedy available to it either before or
concurrently with or after, and independently of, any exercise or enforcement of
any other right or remedy of the Administrative Agent or any

-31-



--------------------------------------------------------------------------------



 



Secured Party against any Person or property. All such rights and remedies shall
be cumulative, and no one of them shall exclude or preclude any other.

          12.10. No Direct Enforcement by Secured Parties. Subject to the
provisions of the Intercreditor Agreement, the Administrative Agent may freely
exercise and enforce any and all of its rights and remedies hereunder, for the
benefit of the Secured Parties. No Secured Party, other than the Administrative
Agent, shall have any independent right to collect, take possession of,
foreclose against or otherwise enforce the Security Interests granted hereby.

     Section 13. Standards for Exercising Remedies.

          13.01. Commercially Reasonable Manner. To the extent that applicable
law imposes duties on the Administrative Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Administrative Agent (a) to fail to incur
expenses reasonably deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition or to
postpone any such disposition pending any such preparation or processing; (b) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (c) to fail to exercise collection remedies against
account debtors or other persons obligated on Collateral or to remove any Lien
on or any adverse claims against Collateral; (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists; (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature; (f) to
contact other persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral;
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature; (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets; (i) to
dispose of assets in wholesale rather than retail markets; (j) to disclaim
disposition warranties; (k) to purchase insurance or credit enhancements to
insure the Administrative Agent against risks of loss, collection or disposition
of Collateral or to provide to the Administrative Agent a guaranteed return from
the collection or disposition of Collateral; or (I) to the extent deemed
appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 13 is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent would not be commercially unreasonable in the Administrative Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by the Administrative Agent shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 13. Without limiting the
foregoing, nothing contained in this Section 13 shall be construed to grant any
rights to any Grantor or to impose any duties on the Administrative Agent that
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this Section 13.

-32-



--------------------------------------------------------------------------------



 



          13.02. Standard of Care. The powers conferred on the Administrative
Agent hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the exercise
of reasonable care in the custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or to protect,
preserve, vote or exercise any rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Administrative Agent
accords its own property or if it selects, with reasonable care, a custodian to
hold such Collateral on its behalf.

     Section 14. Waivers by Grantor; Obligations Absolute.

          14.01. Specific Waivers. Each Grantor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description.

          14.02. Obligations Absolute. All rights of the Administrative Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or nonperfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from or any acceptance of partial payment thereon and or settlement,
compromise or adjustment of any Secured Obligation or of any guarantee, securing
or guaranteeing all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

     Section 15. Marshalling. The Administrative Agent shall not be required to
marshal any present or future collateral security (including but not limited to
this Agreement and the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, each Grantor hereby
agrees that it shall not invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

-33-



--------------------------------------------------------------------------------



 



     Section 16. Interest. Until paid, all amounts due and payable by each
Grantor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at a rate per annum equal to the rate
per annum at which interest would then be payable on past due Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by such Grantor, and such interest shall be payable by
such Grantor to the Administrative Agent on demand.

     Section 17. Reinstatement. The obligations of each Grantor pursuant to this
Agreement shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment of any of the Secured Obligations is
rescinded or otherwise must be restored or returned by the Administrative Agent
or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of such Grantor or any other obligor or otherwise,
all as though such payment had not been made.

     Section 18. Miscellaneous.

          18.01. Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth beneath its signature to this
Agreement.

          18.02. GOVERNING LAW, CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. Each Grantor agrees that any suit for the enforcement of this Agreement
may be brought in the courts of the State of New York or any federal court
sitting therein and consents to the non-exclusive jurisdiction of such court and
to service of process in any such suit being made upon such Grantor by mail at
the address specified in Section 10.2 of the Credit Agreement or in the case of
any Guarantor, beneath its signature to this Agreement. Each Grantor hereby
waives any objection that it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient court.

          18.03. WAIVER OF JURY TRIAL, ETC. EACH GRANTOR WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY LITIGATION OR
DISPUTE DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH
RIGHTS OR OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH GRANTOR WAIVES ANY
RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION OR DISPUTE
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. Each Grantor certifies that neither the Administrative Agent, any other
Secured Party nor any representative, agent or attorney of the Administrative
Agent or other Secured Party has represented, expressly or otherwise, that the
Administrative Agent or other Secured Party would not, in the event of
litigation, seek to enforce the foregoing waivers and acknowledges that, in
entering into the

-34-



--------------------------------------------------------------------------------



 



Credit Agreement and the other Loan Documents to which any Secured Party is a
party, such Secured Party is relying upon, among other things, the waivers and
certifications contained in this Section 18.03.

          18.04. Counterparts. This Agreement may be executed in two or more
separate counterparts, each of which shall constitute an original and all of
which shall collectively and separately constitute one and the same agreement.

          18.05. Headings. The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof.

          18.06. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

          18.07. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).

          18.08. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the execution and delivery of the Credit
Agreement, and the advance of all extensions of credit contemplated thereby,
regardless of any investigation made by any Secured Party, and shall continue in
full force and effect until this Agreement shall terminate (or thereafter to the
extent provided herein).

          18.09. Fees and Expenses, Indemnification.

               (a) The Grantors, jointly and severally, agree to pay upon demand
the amount of any and all expenses, including the fees, disbursements and other
charges of counsel and of any experts or agents, which (i) any Secured Party may
incur in connection with (x) collecting against any Grantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents, (y) the exercise, enforcement or
protection of any of the rights of such Secured Party hereunder or (z) the
failure of any Grantor to perform or observe any of the provisions hereof, and
(ii) the Administrative Agent may incur in connection with (x) the
administration of this Agreement (including the customary fees and charges of
such Secured Party for any audits conducted by it or on its behalf with respect
to the accounts receivable or inventory) or (y) the custody or preservation of,
or the sale of, collection from or other realization upon any of the Collateral.

               (b) Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments,

-35-



--------------------------------------------------------------------------------



 



suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement to the extent the Borrower would be required to do so pursuant
to Section 10.5 of the Credit Agreement.

               (c) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

               (d) Each Grantor agrees that the provisions of Section 2.20 of
the Credit Agreement are hereby incorporated herein by reference, mutatis
mutandis, and each Secured Party shall be entitled to rely on each of them as if
they were fully set forth herein.

          18.10. Binding Effect; Several Agreement. This Agreement is binding
upon each Grantor and the Secured Parties and their respective successors and
permitted assigns, and shall inure to the benefit of the Grantors, the Secured
Parties and their respective successors and permitted assigns, except that no
Grantor shall have any right to assign or transfer its rights or obligations
hereunder or any interest herein, except as specifically permitted by the Credit
Agreement, without the prior written consent of the Administrative Agent (and
any such assignment or transfer shall be void).

          18.11. Waivers; Amendment

               (a) No failure or delay of the Administrative Agent in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Secured Parties hereunder and of the Secured Parties under
the Credit Agreement and other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provisions of this Agreement or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any Grantor in any case shall entitle such or any other Grantor to any
other or further notice or demand in similar or other circumstances.

               (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and each affected Grantor;
provided, that any provision of this Agreement imposing obligations on any
Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent in accordance with Section 10.1 of the
Credit Agreement.

          18.12. Set-Off. Each Grantor hereby irrevocably authorizes each
Secured Party at any time and from time to time while an Event of Default shall
have occurred and be continuing, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or

-36-



--------------------------------------------------------------------------------



 



special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to such Secured
Party hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as such Secured Party
may elect, whether or not any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. Each Secured Party shall notify such Grantor promptly of any such
setoff and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.

          18.13. Integration. This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

          18.14. Acknowledgments. Each Grantor hereby acknowledges that:

               (a) it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;

               (b) no Secured Party has any fiduciary relationship with or duty
to any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

               (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Grantors and the Secured Parties.

          18.15. Additional Grantors and Guarantors. Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 6.10 of the Credit Agreement shall become a Grantor and Guarantor for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement in the form of Annex 1 hereto.

          18.16. Releases.

               (a) Notwithstanding anything to the contrary contained in the
Credit Agreement, herein or in any other Loan Document, upon request of the
Borrower in connection with any Disposition of Property permitted by the Loan
Documents or upon the occurrence of any other circumstance referred to in
Section 10.15 of the Credit Agreement, the Administrative

-37-



--------------------------------------------------------------------------------



 



Agent shall (without notice to or vote or consent of any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement or any
other Secured Party) take such actions as shall be required to release the
Security Interest in any Collateral being Disposed of in such Disposition, and
to release any guarantee obligations of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents. The Borrower shall deliver to the
Administrative Agent, at least five (5) Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Collateral being Disposed of in such Disposition and the terms of such
Disposition.

               (b) If any of the Collateral shall be Disposed of by any Grantor
in a transaction permitted by the Credit Agreement, then the Administrative
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Subsidiary Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Subsidiary Guarantor shall be Disposed of in a transaction permitted by
the Credit Agreement. The Borrower shall deliver to the Administrative Agent, at
least five (5) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the Disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents and that the Proceeds of such Disposition
will be applied in accordance therewith.

          18.17. Intercompany Debt.

               (a) Each Grantor hereby agrees that any intercompany Indebtedness
or other intercompany payables or receivables, or intercompany advances directly
or indirectly made by or owed to such Grantor by any other Grantor
(collectively, “Intercompany Debt”), of whatever nature at any time outstanding
shall be subordinate and subject in right of payment to the prior payment in
full in cash of the Borrower Obligations. Each Grantor hereby agrees that
following a single written notice to the Borrower, such Grantor will not, while
any Event of Default is continuing, accept any payment, including by offset, on
any Intercompany Debt until the Termination Date, in each case, except with the
prior written consent of the Administrative Agent.

               (b) Subject to the provisions of the Intercreditor Agreement, in
the event that any payment on any Intercompany Debt shall be received by a
Grantor other than as permitted by this Section 18.17 before the Termination
Date, such Grantor shall receive such payments and hold the same in trust for,
segregate the same from its own assets and shall immediately pay over to, the
Administrative Agent for the benefit of the Administrative Agent and Lenders all
such sums to the extent necessary so that the Administrative Agent and the
Lenders shall have been paid in full, in cash, all Borrower Obligations owed or
which may become owing.

               (c) Subject to the provisions of the Intercreditor Agreement,
upon any payment or distribution of any assets of any Grantor of any kind or
character, whether in cash,

-38-



--------------------------------------------------------------------------------



 



property or securities by set-off, recoupment or otherwise, to creditors in any
liquidation or other winding-up of such Grantor or in the event of any case,
proceeding or other action described in Section 8(f) of the Credit Agreement,
the Administrative Agent and Lenders shall first be entitled to receive payment
in full in cash, in accordance with the terms of the Borrower Obligations and of
this Agreement, of all amounts payable under or in respect of such Borrower
Obligations, before any payment or distribution is made on, or in respect of,
any Intercompany Debt, in any such case, proceeding or other action, any
distribution or payment, to which the Administrative Agent or any Lender would
be entitled except for the provisions hereof shall be paid by such Grantor, or
by any receiver, trustee in bankruptcy, liquidating trustee, agent or other
person making such payment or distribution directly to the Administrative Agent
(for the benefit of the Administrative Agent and the Lenders) to the extent
necessary to pay all such Borrower Obligations in full in cash, after giving
effect to any concurrent payment or distribution to the Administrative Agent and
Lenders (or to the Administrative Agent for the benefit of the Administrative
Agent and Lenders).

          18.18. FCC Matters. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, the Administrative Agent’s and the
Lenders’ remedies hereunder and under the other Loan Documents are subject to
compliance with the Communications Act of 1934, as amended, and to all
applicable rules, regulations and policies of the FCC, and neither the
Administrative Agent nor any Lender nor any other Secured Party will take any
action pursuant to this Agreement or any other Loan Document that would
constitute or result in any assignment of an FCC License or any transfer of
control of the Borrower or any of its Subsidiaries or any Station if such
assignment of license or transfer of control would require under then existing
law (including the written rules and regulations promulgated by the FCC), the
prior approval of the FCC, without first obtaining such approval of the FCC.
Without limiting the generality of the foregoing, the parties hereto agree that
to the extent required by law: (i) voting rights with respect to the Collateral
will remain with Grantors upon and following the occurrence of an Event of
Default unless any required prior approvals of the FCC to the transfer of such
voting rights to the Administrative Agent shall have been obtained; and
(ii) prior to the exercise of voting rights by a purchaser at any sale of the
Collateral, the prior consent of the FCC pursuant to 47 U.S.C. section 310(d)
will be obtained.

          18.19. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of June 10, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”, among the Borrower, Lehman Commercial Paper Inc., as First Lien
Collateral Agent, and Lehman Commercial Paper Inc., as Second Lien Collateral
Agent, and certain other persons party or that may become party thereto from
time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control with respect to any exercise of a right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent (and the Secured Parties) shall be subject to the terms of the
Intercreditor Agreement, and until the First Lien Obligations (as defined in the
Intercreditor Agreement) have been Fully Satisfied (as such term is defined in
the First Lien Guarantee and Collateral Agreement), (i) no Grantor shall be
required hereunder to take any action that is

-39-



--------------------------------------------------------------------------------



 



inconsistent with such Grantor’s obligations under the First Lien Loan Documents
and (ii) any obligation of any Grantor hereunder with respect to the delivery or
control of any Collateral, the notation of any lien on any certificate of title,
bill of lading or other Document, the giving of any notice to any bailee or
other Person, the provision of voting rights or the obtaining of any consent of
any Person shall be deemed to be satisfied if the Grantor complies with the
requirements of the similar provision of the applicable First Lien Loan
Document. Until the First Lien Obligations (as defined in the Intercreditor
Agreement) have been Fully Satisfied (as such term is defined in the First Lien
Guarantee and Collateral Agreement), the Administrative Agent may not require
any Grantor to take any action with respect to the creation, perfection or
priority of its security interest, whether pursuant to the express terms hereof
or pursuant to the further assurances provisions hereof, unless the First Lien
Agent shall have required such Grantor to take similar action, and delivery of
any Collateral to the First Lien Agent pursuant to the First Lien Loan Documents
shall satisfy any delivery requirement hereunder.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

-40-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Second Lien
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

GRANTORS:

SPANISH BROADCASTING SYSTEM, INC., a Delaware corporation
SPANISH BROADCASTING SYSTEM FINANCE CORPORATION
SPANISH BROADCASTING SYSTEM OF GREATER MIAMI, INC.
SPANISH BROADCASTING SYSTEM OF ILLINOIS, INC.
SPANISH BROADCASTING SYSTEM INC., a New Jersey corporation
SPANISH BROADCASTING SYSTEM OF SAN ANTONIO, INC.
ALARCON HOLDINGS, INC.
SPANISH BROADCASTING SYSTEM OF CALIFORNIA, INC.
SPANISH BROADCASTING SYSTEM OF PUERTO RICO, INC., a Delaware corporation
SPANISH BROADCASTING SYSTEM OF FLORIDA, INC.
SBS OF GREATER NEW YORK, INC.
SBS FUNDING, INC.
SBS BAY AREA, LLC
SPANISH BROADCASTING SYSTEM NETWORK, INC.
SBS PROMOTIONS, INC.
SPANISH BROADCASTING SYSTEM SOUTHWEST, INC.
SPANISH BROADCASTING SYSTEM-SAN FRANCISCO, INC.
WRMA LICENSING, INC.
WXDJ LICENSING, INC.
WDEK LICENSING, INC.
WKIE LICENSING, INC.
WKIF LICENSING, INC.
WLEY LICENSING, INC.
WSKQ LICENSING, INC.
KLEY LICENSING, INC.
KSAH LICENSING, INC.
KZAB LICENSING, INC.
KZBA LICENSING, INC.
KPTI LICENSING, INC.
WCMQ LICENSING, INC.
KLAX LICENSING, INC.
WPAT LICENSING, INC.
KRZZ LICENSING, LLC.
KXOL LICENSING, INC.



By:   /s/ Joseph A. Garcia


--------------------------------------------------------------------------------

Name: Joseph A. Garcia
Title: Chief Financial Officer, Executive
          Vice President and Secretary

-41-



--------------------------------------------------------------------------------



 



Address for Notice:
2601 South Bayshore Drive, PH II
Coconut Grove, Florida 33133
Attention: Joseph A. Garcia
Telecopy: (305) 441-7861
Telephone: (305) 441-6901


Copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: William E. Wallace, Esq.
Telecopy: (212) 836-3598
Telephone: (212) 836-8556

Accepted: as to Sections 8.02 and 8.03

LEHMAN COMMERCIAL PAPER INC.
as Administrative Agent



By:   /s/ V. Paul Arzouian


--------------------------------------------------------------------------------

Name: V. Paul Arzouian
Title: Authorized Signatory

Address for Notice:
745 Seventh Avenue
New York, New York 10019
Attention: Paul Arzouian
Telecopy: (646) 758-4980
Telephone: (212) 526-5803


Copy to:
Dechert LLP
30 Rockefeller Plaza
New York, New York 10112-2200
Attention: Bonnie Barsamian, Esq.
Telecopy: (212) 249-9445
Telephone: (212) 698-3520

-42-